Citation Nr: 0127031	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00-03 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for right 
ear hearing loss, claimed secondary to Department of Veterans 
Affairs (VA) outpatient care.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from October 1980 to 
May 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision of the 
VA Houston Regional Office (RO) which denied compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for right ear hearing 
loss.  In August 2001, the veteran testified at a Board 
hearing at the RO.


REMAND

The veteran is seeking entitlement to compensation under 38 
U.S.C.A. § 1151 for right ear hearing loss.  He essentially 
contends that when he visited Beaumont VA clinic in March and 
April 1998 with complaints of right ear hearing loss, VA 
physicians failed to diagnose his condition as meningitis and 
render appropriate medical treatment.  As a result of the 
delay in treatment, he claims that he required emergency 
surgery (a right mastoidectomy and myringotomy) at a private 
hospital in April 1998, resulting in right ear deafness.  

The record shows that the veteran was seen on March 5, 1998 
at Beaumont VA clinic complaining of generalized aches, 
headaches, a sore throat and cough.  Examination revealed no 
significant exudate or erythema in the throat, the lungs were 
clear, and tympanic membranes were not significantly 
injected.  The diagnoses were upper respiratory infection and 
impacted cerumen.  Vibramycin was prescribed.  

On April 29, 1998, the veteran again sought treatment at 
Beaumont VA clinic, reporting that he awoke that morning with 
a right earache.  He denied a sore throat or fever, but 
reported he had a chest cold for the past two weeks.  
Examination again revealed no significant exudate or erythema 
in the throat, the lungs were clear, and the tympanic 
membranes were not significantly injected.  The assessment 
was questionable external otitis.  Cortisporin Otic and 
Tylenol #3 were prescribed and a consultation with the Ear, 
Nose, and Throat clinic was scheduled for the following 
morning. 

Later that day, however, the veteran sought treatment at a 
private hospital when he suddenly developed nausea, vomiting, 
and worsening dizziness, in addition to right ear pain.  He 
also reported a CT scan several years previously showed 
dilated ventricles; however, he indicated that he was never 
given a diagnosis or any treatment.  On examination, there 
was significant cerumen in the ear canal.  Post irrigation 
examination was difficult secondary to pain.  The canal was 
better visualized with some residual cerumen and demonstrated 
some inflammatory changes in the anterior wall of the canal.  
The initial assessment was vertigo secondary to otitis, 
likely external and internal.  However, the examiner 
indicated that with the veteran's reported history of 
increased ventricles, he could not rule out a central process 
or cause.  Thus, the veteran was admitted for further 
evaluation.  Thereafter, diagnostic study revealed right 
mastoiditis and meningitis; he underwent a right 
mastoidectomy and right myringotomy and was discharged from 
the hospital on May 14, 1998.  Subsequent VA clinical records 
show that the veteran's meningitis has resolved with a single 
sequela of right-sided deafness without vertigo, otalgia, or 
otorrhea.  

The veteran now seeks compensation under 38 U.S.C.A. § 1151 
for right ear hearing loss.  In support of his claim that VA 
physicians failed to properly care for him in March and April 
1998, he submitted an August 2001 letter from a private 
osteopath indicating that for "a physician to dismiss a 
hearing deficiency as due to earwax without verifying this 
diagnosis by making some effort to remove the wax risks 
overlooking more serious causes of a hearing deficit."  

38 U.S.C.A. § 1151 (West Supp. 2001) provides that 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability or death were service-connected.  A disability is 
a qualifying additional disability if it was not the result 
of the veteran's willful misconduct and (1) the disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  

Under 38 C.F.R. § 3.358 (2001), compensation is not be 
payable for the continuance or natural progress of disease or 
injuries.  Additionally, compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.

Here, there has been a change in the law during this appeal 
with enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  VA has recently issued final regulations to implement 
the statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620, et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 & 3.326(a)).  

VCAA provides that, in the case of a claim for disability 
compensation, the assistance provided by VA shall include 
providing a medical examination or medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(1) (West Supp. 2001).  In this case, the veteran has 
not been afforded VA medical examination in connection with 
his claim; moreover, the record does not otherwise contain 
medical evidence which addresses the central issue here, 
i.e., whether the veteran's right ear hearing loss resulted 
from the failure by VA to provide an earlier diagnosis and 
treatment for meningitis and mastoiditis.  Thus, the Board 
finds that the medical evidence in this case is inadequate 
and that a remand for a medical examination and opinion is 
necessary.  Id.; see also Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992); Colvin v. Derwinski, 1 Vet.App. 171 (1991).  

Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran (not already of record).

2.  After gathering any additional 
relevant evidence pertaining to the claim 
for compensation under 38 U.S.C. § 1151, 
the veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of his right ear 
hearing loss.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should be requested to provide 
an opinion as to the following:  (1) 
whether it is at least as likely as not 
that VA medical personnel, exercising the 
degree of skill and care ordinarily 
required of the profession, reasonably 
should have diagnosed the veteran's 
mastoiditis and meningitis in March and 
April 1998, and rendered treatment at an 
earlier date; and (2) if so, whether it 
is at least as likely as not that 
additional disability (including right 
ear hearing loss) resulted from the 
failure to provide the earlier diagnosis 
and treatment.  

3.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical report to ensure that 
it is responsive to and in compliance 
with this remand.  If not, the RO should 
take remedial action.  Stegall v. West, 
11 Vet. App. 268 (1998).  Also, the RO 
must review the claims file and ensure 
that all notification and development 
action required by VCAA is complete. 

Then, the RO should review the claim.  If the benefit sought 
on appeal remains denied, the veteran and his representative 
should be provided a supplemental statement of the case and 
an opportunity to respond.  The case should then be returned 
to the Board, if in order.  The veteran has the right to 
submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).


